DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group II in the reply filed on 02/16/2022 is acknowledged.  The traversal is on the grounds that both species as defined as simultaneously present in original claim 10.  This is found persuasive and the election of species is therefore withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Topping (US 20140130411 A1).
Regarding claim 1, Topping teaches a modular landscape border system, comprising: a plurality 


    PNG
    media_image1.png
    631
    392
    media_image1.png
    Greyscale

Annotated figure 8

	Regarding claim 4, Topping teaches the modular landscape border system of claim 1, wherein the vertical protrusion comprises a cylindrical distal end (cylindrical end 52 of wall 50).



	Regarding claim 7, Topping teaches the modular landscape border system of claim 1, wherein a head of the securement spike comprises a diameter greater than that of the channel (see fig 9). 

	Regarding claim 10, Topping teaches a modular landscape border system, comprising: a plurality of elongated members (50) having a vertical protrusion extending along each opposing lateral side thereof (ends of 50); a first connector having a track (channel 17) within each of a first side and a second side thereof, wherein the track is dimensioned to receive the vertical protrusion therethrough (see fig 1)
a channel (channel 11) extending through the first connector between an upper side thereof and a lower side thereof (see fig 8); a second connector having a first portion (first bracket 6, see annotated figure 8) and a second portion (second bracket 6, see annotated figure 8) defining a hinge there between (fig. 8, para 0022); wherein a track (channel 17) dimensioned to receive the vertical protrusion therethrough is disposed in each of the first portion and the second portion opposite the hinge (see fig 1); wherein the channel is dimensioned to receive a securement spike therethrough (stake 3 in channel 10, see fig 9); wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel (see fig 9). 

    PNG
    media_image2.png
    729
    453
    media_image2.png
    Greyscale

Annotated figure 8

	Regarding claim 12, Topping teaches the modular landscape border system of claim 10, wherein the vertical protrusion comprises a cylindrical distal end (cylindrical end 52 of wall 50). 

	Regarding claim 13, Topping teaches the modular landscape border system of claim 10, wherein the upper side of the connector rests flush with an upper edge of the plurality of elongated members when secured thereto (see fig 1). 

	Regarding claim 15, Topping teaches the modular landscape border system of claim 10, wherein a head of the securement spike comprises a diameter greater than that of the channel (see fig 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Topping (US 20140130411 A1) as applied to claims 1 and 10, in view of Dervin-Stathes (US 20190133053 A1).
Regarding claim 3, Topping teaches the modular landscape border system of claim 1.
Topping fails to teach wherein the hinge is defined by a pair of eyelets extending from an upper 
end of the first portion and a lower end of the first portion and an annular member affixed to the second portion, wherein the channel extends through each of the pair of eyelets and the annular member.
	Dervin-Stathes teaches wherein the hinge is defined by a pair of eyelets (24 and 24a) extending from an upper end of the first portion (24) and a lower end of the first portion (24a) and an annular 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Topping to include a pair of eyelets and an annular member as taught by Dervin-Stathes to ensure a strong yet secure pivotable connection. 

	Regarding claim 11, Topping teaches the modular landscape border system of claim 10.
Topping fails to teach wherein the hinge is defined by a pair of eyelets extending from an upper 
end of the first portion and a lower end of the first portion and an annular member affixed to the second portion, wherein the pair of eyelets and the annular member are dimensioned to receive the securement spike therethrough when coaxially aligned.
	Dervin-Stathes teaches wherein the hinge is defined by a pair of eyelets (24 and 24a) extending from an upper end of the first portion (24) and a lower end of the first portion (24a) and an annular member (44) affixed to the second portion, wherein the pair of eyelets and the annular member are dimensioned to receive the securement spike therethrough when coaxially aligned (hinge pin 60 in channel, see fig 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Topping to include a pair of eyelets and an annular member as taught by Dervin-Stathes to ensure a strong yet secure pivotable connection. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Topping (US 20140130411 A1) as applied to claims 1 and 10, in view of Aymard (WO 2011098678 A1).
Regarding claim 6, Topping teaches the modular landscape border system of claim 1.
Topping fails to teach wherein a lip extends bilaterally from an upper edge of the plurality of 

	Aymard teaches wherein a lip (lip 1301) extends bilaterally from an upper edge of the plurality of elongated members (see fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of Topping to include a lip as taught by Aymard to ensure soil or foliage does not escape the flower bed or to support a hanging garden.

Regarding claim 14, Topping teaches the modular landscape border system of claim 10.
Topping fails to teach wherein a lip extends bilaterally from an upper edge of the plurality of 
elongated members.
	Aymard teaches wherein a lip (lip 1301) extends bilaterally from an upper edge of the plurality of elongated members (see fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of Topping to include a lip as taught by Aymard to ensure soil or foliage does not escape the flower bed or to support a hanging garden. 
  
Claims 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Topping (US 20140130411 A1) as applied to claims 1 and 10, in view of Brinner (US 9974240 B1). 
Regarding claim 8, Topping teaches the modular landscape border system of claim 1.
Topping fails to teach wherein the plurality of elongated members comprise a flexible material.
Brinner teaches wherein the plurality of elongated members comprise a flexible material 
(flexible edging apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).


Regarding claim 9, Topping teaches the modular landscape border system of claim 1.
Topping fails to teach wherein the plurality of elongated members are arcuate.
Brinner teaches wherein the plurality of elongated members are arcuate (flexible edging 
apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of Topping with the curved members as taught by Brinner to allow for circular and curved landscape arrangements and greater variability in design.

	Regarding claim 16, Topping teaches the modular landscape border system of claim 10.
Topping fails to teach wherein the plurality of elongated members comprise a flexible material.
Brinner teaches wherein the plurality of elongated members comprise a flexible material 
(flexible edging apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of Topping to be flexible as taught by Brinner to allow to freedom of design when constructing landscaping arrangements.

Regarding claim 17, Topping teaches the modular landscape border system of claim 10.
Topping fails to teach wherein the plurality of elongated members are arcuate.
Brinner teaches wherein the plurality of elongated members are arcuate (flexible edging 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of Topping with the curved members as taught by Brinner to allow for circular and curved landscape arrangements and greater variability in design.

Claims 1, 3, 4, 5, 7, 10, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dervin-Stathes (US 20190133053 A1) in view of Topping (US 20140130411 A1).
Regarding claim 1, Dervin-Stathes teaches a modular landscape border system, comprising:
wherein the connector comprises a first portion (first bracket 20) and a second portion (second bracket 40) pivotally affixed together about a hinge; a channel extending through the connector between an upper side thereof and a lower side thereof (channel made by eyelets along axis 26, see fig 1); wherein the channel is dimensioned to receive a securement spike therethrough (hinge pin 60 in channel, see fig 1); wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel (see fig 1).
	Dervin-Stathes fails to teach a plurality of elongated members having a vertical protrusion extending along each opposing lateral side thereof; a connector having a track within each of a first side and a second side of the connector, wherein the track is dimensioned to receive the vertical protrusion therethrough.
	Topping teaches a plurality of elongated members having a vertical protrusion extending along each opposing lateral side thereof (ends of 50); a connector having a track (channel 17) within each of a first side and a second side of the connector, wherein the track is dimensioned to receive the vertical protrusion therethrough (see fig 1).


	Regarding claim 3, the modified reference teaches the modular landscape border system of claim 1 and Dervin-Stathes further teaches wherein the hinge is defined by a pair of eyelets (24 and 24a) extending from an upper end of the first portion (24) and a lower end of the first portion (24a) and an annular member (44) affixed to the second portion, wherein the channel extends through each of the pair of eyelets and the annular member (see fig 1).

	Regarding claim 4, the modified reference teaches the modular landscape border system of claim 1 and Topping further teaches wherein the vertical protrusion comprises a cylindrical distal end (cylindrical end 52 of wall 50).

	Regarding claim 5, the modified reference teaches the modular landscape border system of claim 1. 
	The modified reference fails to teach wherein the upper side of the connector rests flush with an upper edge of the plurality of elongated members when secured thereto.
	Topping teaches wherein the upper side of the connector rests flush with an upper edge of the plurality of elongated members when secured thereto (see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector system to be flush with the upper edge of the elongated members in order to in order to prevent snagging and increase aesthetics of the landscape system. 

	Regarding claim 7, the modified reference teaches the modular landscape border system of claim 1 and Dervin-Stathes further teaches wherein a head of the securement spike comprises a diameter greater than that of the channel (see figs 1 and 10).

	Regarding claim 10, Dervin-Stathes teaches a modular landscape border system, comprising: a second connector having a first portion (first bracket 20) and a second portion (second bracket 40) defining a hinge there between; wherein the channel is dimensioned to receive a securement spike therethrough (hinge pin 60 in channel, see fig 1); wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel (see fig 1). 
	Dervin-Stathes fails to teach a plurality of elongated members having a vertical protrusion extending along opposing lateral sides thereof; a first connector having a track within each of a first side and a second side thereof, wherein the track is dimensioned to receive the vertical protrusion therethrough; a channel extending through the first connector between an upper side thereof and a lower side thereof; wherein a track dimensioned to receive the vertical protrusion therethrough is disposed in each of the first portion and the second portion opposite the hinge.
	Topping teaches a plurality of elongated members having a vertical protrusion extending along each opposing lateral side thereof (ends of 50); a first connector having a track (channel 17) within each of a first side and a second side thereof, wherein the track is dimensioned to receive the vertical protrusion therethrough (see fig 1); a channel (channel 11) extending through the first connector between an upper side thereof and a lower side thereof (see fig 8); wherein a track (channel 17) dimensioned to receive the vertical protrusion therethrough is disposed in each of the first portion and the second portion opposite the hinge (see fig 1). 


	Regarding claim 11, the modified reference teaches the modular landscape border of claim 10 and Dervin-Stathes further teaches wherein the hinge is defined by a pair of eyelets (24 and 24a) extending from an upper end of the first portion (24) and a lower end of the first portion (24a) and an annular member (44) affixed to the second portion, wherein the pair of eyelets and the annular member are dimensioned to receive the securement spike therethrough when coaxially aligned (hinge pin 60 in channel, see fig 1). 

	Regarding claim 12, the modified reference teaches the modular landscape border system of claim 10 and Topping further teaches wherein the vertical protrusion comprises a cylindrical distal end (cylindrical end 52 of wall 50).

	Regarding claim 13, the modified reference teaches the modular landscape border system of claim 10. 
	The modified reference fails to teach wherein the upper side of the connector rests flush with an upper edge of the plurality of elongated members when secured thereto.
	Topping teaches wherein the upper side of the connector rests flush with an upper edge of the plurality of elongated members when secured thereto (see fig 1).

	
	Regarding claim 15, the modified reference teaches the modular landscape border system of claim 10 and Dervin-Stathes further teaches wherein a head of the securement spike comprises a diameter greater than that of the channel (see figs 1 and 10).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dervin-Stathes (US 20190133053 A1) in view of Topping (US 20140130411 A1) as applied to claims 1 and 10, further in view of Aymard (WO 2011098678 A1).
Regarding claim 6, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein a lip extends bilaterally from an upper edge of the 
plurality of elongated members.
	Aymard teaches wherein a lip (lip 1301) extends bilaterally from an upper edge of the plurality of elongated members (see fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of the modified reference to include a lip as taught by Aymard to ensure soil or foliage does not escape the flower bed or to support a hanging garden.

Regarding claim 14, the modified reference teaches the modular landscape border system of 
claim 10.

plurality of elongated members.
	Aymard teaches wherein a lip (lip 1301) extends bilaterally from an upper edge of the plurality of elongated members (see fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of the modified reference to include a lip as taught by Aymard to ensure soil or foliage does not escape the flower bed or to support a hanging garden. 

Claims 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dervin-Stathes (US 20190133053 A1) in view of Topping (US 20140130411 A1) as applied to claims 1 and 10, in view of Brinner (US 9974240 B1). 
Regarding claim 8, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein the plurality of elongated members comprise a 
flexible material.
Brinner teaches wherein the plurality of elongated members comprise a flexible material 
(flexible edging apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of the modified reference to be flexible as taught by Brinner to allow to freedom of design when constructing landscaping arrangements.

Regarding claim 9, the modified reference teaches the modular landscape border system of 
claim 1.

Brinner teaches wherein the plurality of elongated members are arcuate (flexible edging 
apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of the modified reference with the curved members as taught by Brinner to allow for circular and curved landscape arrangements and greater variability in design.

	Regarding claim 16, the modified reference teaches the modular landscape border system of claim 10.
The modified reference fails to teach wherein the plurality of elongated members comprise a flexible material.
Brinner teaches wherein the plurality of elongated members comprise a flexible material 
(flexible edging apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of the modified reference to be flexible as taught by Brinner to allow to freedom of design when constructing landscaping arrangements.

Regarding claim 17, the modified reference teaches the modular landscape border system of 
claim 10.
The modified reference fails to teach wherein the plurality of elongated members are arcuate.
Brinner teaches wherein the plurality of elongated members are arcuate (flexible edging 
apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form are considered relevant as they
pertain to similar landscape or connector systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619